Exhibit 99.1 news release August 6, 2009 For Immediate Release Employers Holdings, Inc. Reports Second Quarter Earnings and Declares Third Quarter Dividend Key Highlights · Added to the S & P 600 Small Cap Index · Grew direct written premium 41% since June 30, 2008 and diversified direct written premium as follows: o California 45%, Florida 9%, Wisconsin 7%, Nevada 5% · Decreased underwriting and other operating expenses, excluding acquired operations and non-recurring restructuring charges · Continued favorable prior accident year development of $15.7 million in the quarter and $29.2 million in the first six months of this year · Stable portfolio fair market value of $2.1 billion with a tax equivalent yield of 5.6% at June 30, 2009 · Generated three month book value per share growth of 3.9% to $18.97 at June 30, 2009 from $18.26 at March 31, 2009 and six month book value per share growth of 8.8% since December 31, 2008 Reno, Nevada—August 6, 2009—Employers Holdings, Inc. (“EHI” or the “Company”) (NYSE:EIG) today reported second quarter net income of $20.3 million or $0.44 per share compared with $27.4 million or $0.55 per share in the second quarter of 2008, a decrease of $7.0 million or $0.11 per share. Net income includes amortization of the deferred reinsurance gain related to the Loss Portfolio Transfer (“LPT”) Agreement. Consolidated net income before the impact of the LPT (the Company’s non-GAAP measure described below) was $16.0 million or $0.34 per share in the second quarter of 2009 and $22.8 million or $0.46 per share in the second quarter of 2008. Net income for the six months ended June 30, 2009 was $41.2 million or $0.87 per share compared with $52.9 million or $1.07 per share for the six months ended June 30, 2008.For the first six months of 2009, net income before the impact of the LPT was $32.5 million or $0.68 per share compared to $43.5 million or $0.88 per share for the same period in 2008. President and Chief Executive Officer Douglas D. Dirks commented: “We are pleased with our performance in the second quarter and first six months of the year, particularly in light of the continuing economic contraction and low interest rate environment. Our acquisition is yielding intended results.
